ORDER
On June 13, 2000, this court suspended petitioner from the practice of law for a period of three months. Petitioner has filed an affidavit stating that he has fully complied with the terms of the suspension order and requests reinstatement. The Director of the Office of Lawyers Professional Responsibility does not oppose the request.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that petitioner Karl M. Ranum is reinstated to the practice of law in the State of Minnesota subject to his successful completion of the professional responsibility portion of the state bar examination by June 13, 2001. Petitioner shall be on unsupervised probation for two year's from the date of reinstatement subject to the terms and conditions set forth in this court’s June 13, 2000, order.
BY THE COURT:
Alan C. Page Associate Justice